Citation Nr: 0603736	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
(DIC) compensation benefits under the provisions of 
38 U.S.C.A. § 1318.  

In April 2004, the appellant and her daughter presented 
personal testimony at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

During the Board hearing, the appellant indicated that she 
desired to withdraw her appeal for entitlement to DIC 
compensation benefits under the provision of 38 U.S.C.A. 
§ 1318.  She reiterated her desire to withdraw the appeal in 
a signed and written April 2004 statement.  Consequently, the 
claim for DIC compensation benefits under the provision of 
38 U.S.C.A. § 1318 is no longer on appeal.  See 38 C.F.R. 
§ 20.204 (2005).

This case was previously the Board.  In July 2005, the issue 
was remanded for further development.  In consideration of 
the favorable resolution of the appellant's issue, the Board 
determines that any necessary development for the 
adjudication of the appellant's claim has been accomplished.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The death certificate shows that the veteran died on 
February [redacted], 2003 and the immediate case of death was drug 
(heroin) and alcohol intoxication.  

3.  At the time of the veteran's death, he was service-
connected for posttraumatic stress disorder (PTSD) and he was 
in receipt of a 70 percent evaluation, effective October 31, 
2000.  

4.  Medical evidence on file shows that the fatal condition 
of drug (heroin) and alcohol intoxication was a symptom of 
the service-connected PTSD.   

5.  The evidence is in relative equipoise as to whether the 
service-connected psychiatric condition of PTSD was a 
contributory cause of the veteran's death.  


CONCLUSION OF LAW

The service-connected psychiatric condition of PTSD 
contributed to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.10, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act (VCAA) of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted in the discussion below, no conceivable 
prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, an adjudication of the claim under the VCAA is 
not warranted.  

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  Service connection may also 
be established for disease initially diagnosed after 
discharge from service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2005).  

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  Contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  

Service records show that the veteran served in Vietnam.  
While the service medical records shows that the veteran was 
seen for an injury that he incurred after he became 
intoxicated in December 1966, and punched out a window, the 
records do not, however, reveal that the veteran was treated 
for drug and alcohol abuse in service.  

The post-service VA medical treatment reports from the VA 
Medical Center (VAMC) in Chicago revealed that the veteran 
was hospitalized in August 2000 for poly substance abuse, 
alcohol and heroin withdrawal and dependence.  Thereafter, he 
was admitted to a PTSD Recovery program at the same facility.  
When the veteran was initially admitted to the PTSD recovery 
program in September 2000, he related that he experienced 
symptoms of PTSD, including drug and alcohol abuse since 
separation from service.  

The VA psychotherapy summary report, dated in October 2000, 
noted that the veteran was in the early stages of treatment 
for PTSD and abstinence from heroin and alcohol.  On 
evaluation of the veteran there was clinical evidence of 
chronic and severe PTSD in all three major system 
subcategories, one of which was avoidance (emotional numbing, 
depression, social isolation, substance dependence to self-
medicate effects of PTSD, and hopelessness).  

The VA medical summary also noted that while the veteran was 
able to receive psychotherapeutic benefit while in the PTSD 
recovery program, it was clear that the symptoms that were 
related to PTSD would possibly recur and were likely to 
continue to interfere with his well-being outside of a 
hospital setting.  The symptoms related to PTSD were likely 
to increase in both frequency and severity during periods of 
increased stress or when he was reminded of traumatic events.  
It was further noted that, essentially, the veteran's efforts 
to abstain from heroin and alcohol in the past did not have a 
long term effect because of the significant role that PTSD, 
which was undiagnosed for some time, played in maintaining 
the addictive process.  

The veteran also received treatment in a PTSD Substance Use 
Unit (PUD) at the VAMC in Milwaukee from November 2000 to 
April 2001.  These records included diagnosis of multiple 
drug abuse, to include heroin and alcohol dependence.  

The claims file showed that the veteran was hospitalized at 
the VAMC in Albuquerque in October 1991.  The admission 
history indicated that the veteran had a long standing 
history of substance abuse since his service in Vietnam.  It 
was also noted that his substance abuse was considered as a 
possible symptom of PTSD.  The VA discharge summary report 
indicated that the final diagnosis was poly substance abuse 
and methadone dependence.  

In April 2004, the appellant and her daughter presented 
testimony before the undersigned.  A great portion of the 
testimony involved the reading of medical reports into the 
record.  The appellant's daughter, who is also the veteran's 
daughter, testified that she accompanied the veteran to some 
of his treatment sessions and was told by a doctor that the 
veteran essentially used drugs and alcohol to self-medicate 
himself as a result of the PTSD symptoms that he experienced.  
The additional testimony presented primarily pertained to the 
veteran's efforts to cope with the symptoms of PTSD.  

Pursuant to the Board's July 2005 Remand, a VA medical 
opinion was requested to determine whether PTSD played a role 
in the cause of the veteran's death.  The Remand asked the 
examiner, among other things, to determine whether PTSD 
caused the veteran's drug and alcohol abuse, which in turn 
caused the veteran's death.  

The September 2005 VA opinion, rendered by a certified 
physician's assistant (PA), stated that after a review of the 
claims file, it was impossible to determine whether the 
veteran's PTSD played any role, caused, contributed, or 
accelerated the veteran's death that occurred from drug and 
alcohol abuse, without resorting to mere speculation.  

Based on the development of the appellant's claim, the nature 
of the claim, and the evidence submitted, the determinative 
issue is whether the fatal condition of drug (heroin) and 
alcohol abuse is secondary to, or a symptom of, the service-
connected PTSD.  The death certificate shows that the veteran 
died on February [redacted], 2003 and drug abuse (heroin) and alcohol 
intoxication was listed as the immediate cause of death.  
There were no other significant conditions listed as a cause 
of the veteran's death.  

The Board notes that the law and regulations provide that 
compensation shall not be paid if the claimed disability or 
death was the result of the person's own willful misconduct 
or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2005).  However, 
in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
Federal Circuit held that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  

The appellant's primary contention is that the fatal 
condition of drug (heroin) and alcohol abuse was related to 
PTSD, as the fatal condition was a symptom of the service-
connected PTSD.  As a reminder, the appellant is entitled to 
the benefit of the doubt when there is an approximate balance 
of positive and negative evidence.  38 C.F.R. § 3.102.  In 
weighing the evidence, the Board points out that while the 
record does not contain a definitive medical opinion linking 
the fatal condition of drug (heroin) and alcohol abuse to a 
service-connected disability, or an opinion linking the 
service-connected PTSD to the veteran's death, the absence of 
a definitive nexus opinion is only a factor that arguably 
weighs against the appellant's claim.  

The fact that the VA medical treatment reports from the VAMC 
in Chicago and Milwaukee consistently indicate that the fatal 
condition of drug (heroin) and alcohol abuse was a symptom of 
PTSD is a factor that weighs in favor of the appellant's 
claim.  Further, the majority of the VA medical treatment 
reports show that the veteran was treated simultaneously for 
substance abuse and the service-connected PTSD.  

Moreover, while the VA opinion, dated in September 2005, 
indicated that after a review of the claims file, it could 
not be determined without resorting to mere speculation, that 
PTSD played any role in the cause of the veteran's death, the 
examiner did not unequivocally state that PTSD did not 
contribute to the cause of the veteran's death, nor was it 
unequivocally stated that there was no relationship between 
PTSD and the fatal condition of drug (heroin) and alcohol 
abuse.  

When the Board considers the positive evidence in favor of 
finding that the fatal condition of drug (heroin) and alcohol 
abuse was related to a service-connected disability, and the 
fact that a certified PA concluded that a determination as to 
whether PTSD caused the veteran's death could not be made 
without resorting to mere speculation, the Board determines 
that the evidence is in relative equipoise.  

Consequently, the Board concludes that when the positive and 
negative evidence is weighed, an approximate balance results, 
as well as a reasonable doubt as to whether a service-
connected disability contributed to the cause of the 
veteran's 


death.  Accordingly, the appellant is accorded the benefit of 
the doubt and the claim of entitlement to service connection 
for the cause of the veteran's death is granted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


